Citation Nr: 0627821	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that determined there was no CUE 
in the initial rating determination that assigned a single 10 
percent rating for bilateral tinnitus.  

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for bilateral 
tinnitus.  The VA Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith which 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
a consequence of the holding in Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) (Federal Circuit), the VA Secretary 
rescinded stay and directed the Board to resume adjudication 
of the previously stayed claims.  The Board's review of the 
veteran's claim may now proceed.


FINDINGS OF FACT

1.  The veteran has been awarded a single 10 percent 
evaluation for his tinnitus, which is the maximum disability 
evaluation for unilateral or bilateral tinnitus that may be 
assigned pursuant to the applicable disability rating 
criteria.

2.  The veteran did not appeal the June 5, 2001 RO rating 
decision that assigned a single 10 percent evaluation for 
bilateral tinnitus retroactive to October 30, 2000. 

3.  The June 5, 2001 RO rating decision that assigned a 
single 10 percent evaluation for bilateral tinnitus 
represented a valid exercise of rating judgment, and was 
adequately supported by the evidence then of record and the 
applicable law and regulations, and was not undebatably 
erroneous. 




CONCLUSIONS OF LAW

1.  The veteran's claim for dual (separate) 10 percent 
disability ratings for bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The June 5, 2001 RO rating decision that assigned a 
single 10 percent evaluation for bilateral tinnitus did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents two of the 
judicially recognized exceptions.  Here the extant law 
regarding compensation for tinnitus controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis, supra.  

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that assigned the initial single 10 
percent evaluation for bilateral tinnitus, VA has no further 
duty to notify the appellant of the evidence required to 
substantiate this aspect of the appeal or to assist him in 
developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).


Analysis

Turning to the merits of the claim, this matter turns on the 
interpretation of the applicable regulation, as the facts are 
not in dispute.  In summary, the RO received the veteran's 
application for service connection for tinnitus in October 
2000.  On the March 2001 VA audiology examination he referred 
to bilateral tinnitus for about 10 years that was constant 
and progressively increasing in pitch.  He reported acoustic 
trauma in the military service included artillery firing.  

The RO rating decision in June 2001 granted service 
connection for tinnitus based on the VA examiner's conclusion 
that it was as likely as not due to noise exposure during 
military service.  The rating board assigned a single 10 
percent evaluation for recurrent tinnitus.  The single 10 
percent rating for bilateral tinnitus was effective from 
October 30, 2000, under the version of 38 C.F.R. § 4.87, Code 
6260 then in effect.  The RO issued notice in June 2001.  

In January 2003, the RO received a claim for dual (separate) 
ratings for tinnitus in each ear, that stated veteran was 
currently rated at a combined rating of 10 percent for 
service connected bilateral tinnitus and, asserting CUE, 
stated that "Our interpretation of the rating criteria" 
indicated this should be separate 10 percent ratings for each 
ear.  The representative requested that a corrected rating 
decision be issued with the effective date the same as the 
original one.  

After the February 2003 rating decision, the RO issued a 
statement of the case in April 2004 that addressed CUE and 
explained, in essence, that the single 10 percent evaluation 
in the regulation recognized a unilateral or bilateral 
disorder.  The revised rating criteria published after the 
veteran filed his claim for dual 10 percent ratings 
specifically precluded separate ratings and it did not have 
retroactive effect.  In light of the recent appellate court 
ruling the criteria in effect before June 2003 are not more 
favorable.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Eddy v. Brown, 9 Vet. App. 
52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  
See, also, Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The applicable rating scheme in October 2000 provided a 10 
percent rating for tinnitus, recurrent.  An explanatory note 
provided a separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000).  Thus, with regard to 
the question of CUE in the June 2001 RO decision, the 
argument, in essence, is that it was undebatable that the 
veteran had bilateral tinnitus all along and that the 
applicable rating scheme in effect was improperly applied as 
it was undebatable that it provided for dual 10 percent 
ratings for bilateral tinnitus.  All that could be argued 
with any plausibility is that the regulation was ambiguous as 
to its intended application to a bilateral tinnitus in 
connection with section 4.25(b).  In fact, the 
representative's argument concedes there was ambiguity in the 
language of a regulation, invoking the benefit of the doubt 
rule as to its interpretation, as discussed in Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  This argument 
undermines the claim of CUE in the application of the 
regulation.  Furthermore, the initial assertion of CUE was 
grounded in an "interpretation" of the rating scheme for 
tinnitus which read fairly presents a difference of opinion 
regarding the interpretation of the regulation in question. 

Furthermore, the VA General Counsel in VAOPGCPREC 2-03 
analyzed the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), and the nature of the disability known 
as tinnitus.  The opinion explained that bilateral tinnitus 
comprised a single disability for VA rating purposes under 
all of the versions of Code 6260.  Therefore, 
regardless of whether tinnitus was perceived as unilateral, 
bilateral, or in the head, the original and the revised 
versions of Code 6260 authorized only a single 10 percent 
rating for tinnitus and precluded the assignment of separate 
ratings for bilateral tinnitus.  The undifferentiated nature 
of the source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice of 
proposed rulemaking (67 Fed. Reg. 59,033 (Sept. 19, 2002)), 
of rating tinnitus as a single disease entity.  38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

The argument for a higher rating based upon CUE is grounded 
generally in the holding in Wanner v. Principi, 17 Vet. App. 
4 (2003) and its interpretation of the regulations, 
specifically section 4.25(b) which states that disabilities 
resulting from a single disease entity are to be rated 
separately.  In essence, the Veterans Court decision in Smith 
approved the construction of section 4.25(b) to bilateral 
tinnitus that the representative relies on, in part, to 
support the present appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated that 
an agency interpretation of its own regulations was entitled 
to substantial deference where as here it was not plainly 
erroneous or inconsistent with the regulations.  In addition, 
the Federal Circuit observed that prior legal precedent that 
was to be followed when the RO issued the June 2001 decision 
supported the VA interpretation of the rating scheme as 
providing only a single 10 percent evaluation for bilateral 
tinnitus.  See Cromley v. Brown, 7 Vet. App. 376, 378 (1995) 
where a claimant with bilateral tinnitus sought an increased 
rating, it was noted that "the appellant is already rated at 
10%, the highest level possible under the regulations for 
tinnitus".  The opinion also noted the previously referenced 
agency position in the VA General Counsel opinion and that 
the VA interpretation of its regulations did not require 
observance of administrative procedural formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith, 451 F.3d at 1351-52.  

The Board notes the representative's argument with regard to 
CUE is based on an erroneous interpretation of the regulation 
in the Veterans Court's decision in Smith.  In view of the 
record which is not disputed as to its content, the argument 
for CUE is nothing more than a disagreement with the RO 
interpretation of a regulation that had existing legal 
precedent to support it.  In essence, the interpretation of 
the regulation in Cromley which was a relevant consideration 
in that decision and not merely dicta was a binding 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260.  
See, e.g., Rodriguez v. Nicholson, 19 Vet. App. 275, 287 
(2005) citing Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991) 
(holding that "decision of this Court, unless or until 
overturned by this Court en banc, the Federal Circuit, or the 
Supreme Court, is a decision of the Court on the date it is 
issued; any rulings, interpretations, or conclusions of law 
contained in such a decision are authoritative and binding as 
of the date the decision is issued and are to be considered 
and, when applicable, are to be followed by VA agencies of 
original jurisdiction, the [Board], and the Secretary in 
adjudicating and resolving claims").  Thus, it was not 
undebatable that the regulation was applied incorrectly in 
June 2001 in view of the evidence regarding the 
interpretation of Diagnostic Code 6260 and section 4.25(b) at 
that time, and supported in the legal precedent that directly 
reviewed the maximum rating permitted under Diagnostic Code 
6260 for bilateral tinnitus.  Russell, supra. 

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of CUE must be 
denied.  




ORDER

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of CUE is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


